      Case 2:12-cr-00186-APG-VCF Document 163 Filed 09/30/20 Page 1 of 3



 1    Maysoun Fletcher, Esq.
      Nevada Bar No. 10041
 2    The Fletcher Firm, P.C.
      5510 South Fort Apache Rd.
 3    Las Vegas, Nevada 89148
      Telephone: (702) 835-1542
 4    Facsimile: (702) 835-1559
      maf@fletcherfirmlaw.com
 5    Attorney for Defendant,
      JONTUE MACK
 6
                                   UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                             CASE NO.: 2:12-cr-00186-APG-VCF
 9             Plaintiff,
10 vs.                                                     STIPULATION TO CONTINUE
                                                           REVOCATION HEARING
11 JONTUE MACK                                             (Third Request)
             Defendant.
12

13           IT IS HEREBY STIPULATED AND AGREED by and between Jennifer Oxley, Assistant
14
     United States Attorney, Counsel for UNITED STATES OF AMERICA, and Maysoun Fletcher,
15
     Counsel for Defendant JONTUE MACK, that the Revocation Hearing currently scheduled for
16
     October 7, 2020 at 2:00 p.m. be vacated and reset to a date and time convenient to the court, but no
17

18 earlier than three weeks.

19 This Stipulation is entered into for the following reasons:
20           1.      The defendant is in custody and does not object to the continuance.
21
             2.      Counsel for the United States has no objection to the continuance.
22
             3.      Denial of this request for continuance could result in a miscarriage justice.
23
             4.      Defense needs additional time to investigate, review discovery, explore potential
24
     resolutions, and complete litigation of its recently filed motion to transfer seeking to transfer all three
25

26 of the Defendant’s cases into one Department: [ECF 157] in Case Number 2:12-cr-00186-APG-
27 VCF, [ECF 97] in Case number 2:16-cr-00351-KJD-VCF, and [ECF 22] in Case Number 2:20-cr-

28 00105-JCM-VCF.
     Case 2:12-cr-00186-APG-VCF Document 163 Filed 09/30/20 Page 2 of 3



 1         5.     For all the above-stated reasons, the ends of justice would best be served by a

 2 continuance of the current revocation hearing date.

 3
           6.     This is the third request for continuance filed herein.
 4
           DATED: September 30, 2020.
 5

 6    /s/ Jennifer Oxley                         ___/s/ Maysoun Fletcher______
   Jennifer Oxley, Esq.                          Maysoun Fletcher, Esq.
 7
   Assistant United States Attorney              5510 South Fort Apache Road
 8 501 Las Vegas Boulevard South #1100           Las Vegas, Nevada 89148
   Las Vegas, Nevada 89101                       Attorney for Defendant, Jontue Mack
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     2
      Case 2:12-cr-00186-APG-VCF Document 163 Filed 09/30/20 Page 3 of 3



 1   Maysoun Fletcher, Esq.
     Nevada Bar No. 10041
 2   The Fletcher Firm, P.C.
     5510 South Fort Apache Rd.
 3   Las Vegas, Nevada 89148
     Telephone: (702) 835-1542
 4   Facsimile: (702) 835-1559
     maf@fletcherfirmlaw.com
 5   Attorney for Defendant,
     JONTUE MACK
 6
                               UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                       CASE NO.: 2:12-cr-00186-APG-VCF
 9             Plaintiff,
                                                     ORDER
10 vs.

11 JONTUE MACK,
             Defendant
12

13 IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for October
   7, 2020 at 2:00 p.m., be vacated and continued to November 4, 2020, at 1:00 p.m. by courtroom 6C
14
   videoconference.
15        IT IS SO ORDERED.
16
           DATED this 30th day of September, 2020.
17
                                              _______________________________________
18                                            UNITED STATES DISTRICT COURT JUDGE
19
20

21

22

23

24

25

26
27

28
                                                   3
